UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7767



YUSUF ABDUL AL-WAHHAB, a/k/a Joseph E. Wash-
ington; THOMAS X. WHITE, a/k/a Thomas M.
White,

                                           Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA; CONGRESS OF THE
UNITED STATES; JAMES R. SPENCER, Judge; GEORGE
ALLEN, III, Governor; VIRGINIA GENERAL ASSEM-
BLY; JAMES S. GILMORE, III, Attorney; PATRICIA
WEST, Secretary of Public Safety; THE SUPREME
COURT OF VIRGINIA; RONALD ANGELONE, Director;
THE COUNCIL ON HUMAN RIGHTS; FRED W. GREEN,
Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-680)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yusuf Abdul Al-Wahhab, Thomas X. White, Appellants Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Yusuf Abdul Al-Wahhab and Thomas X. White appeal the district

court’s orders dismissing their complaint and denying various mo-

tions.   We have reviewed the record and the district court’s opin-

ions and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       See Al-Wahhab v. United States,

No. CA-97-680 (E.D. Va. Nov. 18, 1997).     We deny White’s motions to

appoint counsel and to proceed in forma pauperis on appeal.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2